I115th CONGRESS1st SessionH. R. 851IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mrs. Beatty (for herself, Mr. Stivers, Mr. Heck, Ms. Eddie Bernice Johnson of Texas, Mr. David Scott of Georgia, Mr. Serrano, Mr. Cummings, and Mr. Meeks) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of Housing and Urban Development to discount FHA single-family mortgage insurance premium payments for first-time homebuyers who complete a financial literacy housing counseling program. 
1.Short titleThis Act may be cited as the Housing Financial Literacy Act of 2017. 2.Discount on mortgage insurance premium payments for first-time homebuyers who complete financial literacy housing counseling programsThe second sentence of subparagraph (A) of section 203(c)(2) of the National Housing Act (12 U.S.C. 1709(c)(2)(A)) is amended by striking not exceed 2.75 percent of the amount of the original insured principal obligation of the mortgage and inserting be 25 basis points lower than the premium payment amount established by the Secretary under the first sentence of this subparagraph. 
